Filed 10/4/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 191







City of Bismarck, 		Plaintiff and Appellee



v.



Tiffany Pederson, 		Defendant and Appellant







No. 20160021







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Jason J. Hammes, City Prosecutor, P.O. Box 5503, Bismarck, ND 58506-

5503, for plaintiff and appellee.



Dan L. Herbel, The Regency Business Center, 3333 East Broadway Avenue, Suite 1205, Bismarck, ND 58501, for defendant and appellant.

City of Bismarck v. Pederson

No. 20160021



Per Curiam.

[¶1]	Tiffany Pederson appealed from a criminal judgment for actual physical control of a motor vehicle while under the influence entered upon a conditional guilty plea after the district court denied her motion to suppress.  On appeal, Pederson argues the district court erred in denying her motion to suppress, contending the initial contact made by the officer constituted an illegal seizure.  We conclude the district court’s decision is not contrary to the manifest weight of the evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom